Citation Nr: 0101071	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-214 91	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to October 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted entitlement to service connection 
for central herniation of T9-10 with moderate spinal 
stenosis, evaluated as 10 percent disabling; right knee 
tendonitis, evaluated as 10 percent disabling; residuals of a 
left knee injury, evaluated as 10 percent disabling; 
residuals of a right elbow strain, evaluated as 10 percent 
disabling; bronchitis, evaluated as noncompensable; and for 
sinusitis, evaluated as noncompensable.  

In July 1998, the veteran filed a notice of disagreement as 
to the evaluations assigned for his service-connected right 
knee, left knee, and back.  In a September 1999 statement of 
the case, the RO determined that a 20 percent evaluation was 
warranted for the veteran's right knee disability and 
continued a 10 percent evaluation for the service-connected 
left knee disability.  The RO also determined that a 20 
percent evaluation for the service-connected spine condition 
was warranted in a September 1999 rating decision.  In that 
rating decision, the RO noted that the assigned 20 percent 
evaluation in regard to the spine condition was the maximum 
allowed under the applicable regulation and therefore 
considered a complete grant of the benefit sought by the 
veteran's notice of disagreement as to that issue.  In 
October 1999, the veteran filed a substantive appeal in 
regard to the assigned evaluations for both knees. 

In an October 1999 statement, the veteran sought entitlement 
to service connection for a low back condition and for 
depression, claimed as secondary to his service-connected 
disabilities.  The veteran also sought entitlement to an 
increased evaluation for his service-connected bronchitis and 
sinusitis.  In a February 2000 rating decision, the RO denied 
entitlement to service connection for a cervical spine 
condition and a lumbar spine condition.  The RO also 
continued a 20 percent evaluation for a thoracic spine injury 
with stenosis and compression fracture and deferred a 
decision as to the claim of entitlement to service connection 
for depression.  The RO also determined that a 10 percent 
evaluation was warranted for sinusitis and for bronchitis.  
The veteran has not filed a notice of disagreement as to the 
February 2000 rating decision.  Thus, those issues are not 
before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right and left knee 
disabilities are manifested by slight laxity in the right 
knee, crepitus in both knees, pain, and tenderness of the 
patellae regions bilaterally, without compensable limitation 
of motion or radiological evidence of arthritis.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect complaints of right 
knee pain in January 1997.  A January 1997 clinical record 
noted an impression of questionable Osgood-Schlatter's 
disease.  A January 1997 radiology report reflects an 
impression of a probable old avulsion of the tibial tubercle.  
A subsequent radiological report dated in January 1997 
reflects an ovoid ossicle in the region of the tibial 
tubercle of the right knee with no effusion or arthritic 
changes.  The left knee also demonstrated bony ossicles at 
the insertion of the patellar ligament.  In February 1997, 
the veteran complained of left knee pain.  A magnetic 
resonance imaging report of the right knee showed chronic 
tendinitis in the patellar tendon in the area of the tibial 
tubercle with no evidence of bursitis or avulsion of the 
tibial tuberosity.  The lateral meniscus appeared normal and 
the medial meniscus contained a large amount of intrameniscal 
signal but no tear.  An April 1997 treatment record also 
reflects treatment for both knees.

The veteran was placed on a limited profile in May 1997 
because of his knees.  A May 1997 physical therapy record 
noted full range of motion in both knees, no effusion, and no 
joint laxity.  An assessment of chronic patellar tendinitis 
of both knees, right greater than left, was noted.  A June 
1997 medical record noted a long history of chronic bilateral 
knee pain.  The veteran reported increased pain with deep 
flexion of the legs worsened by step aerobics and stair 
climbing.  It was noted the veteran was currently taking 
Motrin. 

Upon VA general medical examination dated in December 1997, 
the veteran complained, in pertinent part, of bilateral knee 
pain.  The pain was described as sharp and burning and 
greater in the right knee than the left.  There was no 
locking or giving way, but the veteran reported that his knee 
swelled about once a month.  It was noted the veteran was 
unable to kneel on his knees due to tenderness of the right 
knee.  Physical examination revealed full range of motion of 
both knees without pain.  He had a slight lateral laxity of 
the right knee compared to the left knee.  He had tenderness 
to palpation over the patellae bilaterally.  The veteran also 
had crepitus of both knees with flexion and extension.  He 
could do a deep knee bend with pain in the right knee, 
starting at 110 degrees and a loud pop at that moment.  A 
relevant diagnosis of bilateral knee pain, tendinitis, was 
noted.  

VA treatment records dated from 1998 to 1999 reflect 
continued treatment for back and knee pain.  In July 1998, an 
assessment of pain and effusion in the right knee was noted.  
In October 1998, full range of motion of the both knees was 
noted with tender tibial tubercles.  Old Osgood-Schlatter's 
disease in the knees was also noted in an October 1998 
clinical record.  The veteran complained of increased right 
knee pain in November 1998.

Upon VA examination of the joints dated in March 1999, the 
examiner appreciated no knee effusion, heat or rubor.  He 
also did not appreciate any instability, but there was 
tenderness to examination of the patellae regions 
bilaterally.  There was stoic pain behavior with flexion and 
motion manipulation.  Motor strength was 5/5 bilaterally.  
Range of motion was noted as zero to 120 degrees on the right 
and zero to 124 degrees on the left.  The veteran was able to 
demonstrate a full squat with initiation of pain at 50 
percent and significant pain behavior at 100 percent.  The 
veteran was able to recover using upper extremity assistance 
on his thighs.  There was crepitus and popping appreciated 
with demonstration of squat.  A relevant diagnosis of 
bilateral knee tendinitis was noted.  

VA treatment records dated in 1999 and 2000 reflect an 
assessment of chronic back and knee problems in November 
1999.  A November 1999 radiology report of the knees reflects 
an impression of unchanged negative knees with unfused 
apophysis of the tibial tubercles bilaterally and a healing 
nonossifying fibroma.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's right knee condition is currently evaluated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and the left knee condition is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  The veteran 
contends that increased evaluations are warranted for both 
knees.  

Impairment of the knee manifested by slight recurrent 
subluxation or lateral instability is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Moderate recurrent subluxation or lateral instability 
is evaluated as 20 percent disabling.  Severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis is rated on limitation of motion of affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 applies to degenerative arthritis and is 
only applied where the limitation of motion is noncompensable 
under the diagnostic code(s) pertinent to the specific joint 
or joints involved.  Diagnostic Code 5003 further provides 
that a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  A 10 percent 
evaluation is warranted for flexion limited to 45 degrees.  A 
30 percent evaluation may be assigned where flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5261, a zero percent evaluation is warranted where extension 
of the leg is limited to five degrees.  A 10 percent 
evaluation may be assigned where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
may be assigned where extension is limited to 20 degrees.  
Where extension is limited to 30 degrees, a 40 percent 
evaluation may be assigned.  Finally, a 50 percent evaluation 
is warranted where extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In the present case, the record is silent for any evidence of 
locking or arthritis in either the right knee or the left 
knee.  The record does reflect some loss of motion, crepitus, 
swelling in the right knee, slight laxity in the right knee, 
and tenderness of the patellae regions bilaterally.  

In regard to the right knee, the record is silent for any 
medical evidence of severe recurrent subluxation or severe 
lateral instability.  The December 1997 VA examiner noted the 
veteran had slight lateral laxity of the right knee compared 
to the left knee, although he did note crepitus with flexion 
and extension.  However, in the absence of competent medical 
evidence of severe recurrent subluxation or severe lateral 
instability, the Board is compelled to conclude that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's service-connected right knee condition.

The Board is cognizant of VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97).  In that opinion, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has limitation of motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
However, General Counsel stated that if a veteran does not 
meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  Upon VA examination dated in March 1999, range of 
motion of the right knee was noted as zero to 120 degrees.  
In the instant case, there is no evidence of limitation of 
motion of the right knee sufficient to warrant a zero percent 
evaluation under either Diagnostic Code 5260 or 5261; thus 
application of VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) is not 
warranted.

In regard to the left knee, the evidence demonstrates no 
effusion, instability, or laxity, although some limitation of 
motion and tenderness of the patellae region have been 
documented.  Pain on squatting has also been demonstrated.  
The evidence does not demonstrate any radiological evidence 
of arthritis.  Upon VA examination dated in March 1999, range 
of motion was noted as zero to 124 degrees on the left.  
Thus, the veteran does not meet the criteria for a 
compensable evaluation based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Additionally, as the evidence fails to demonstrate moderate 
or severe recurrent subluxation or lateral instability; the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Finally, in the absence of competent 
medical evidence of x-ray involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations, the criteria for an evaluation 
in excess of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5024 have not been met.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In light of 
the fact that the evidence demonstrates no compensable 
limitation of motion and no radiological evidence of 
arthritis, the Board concludes that an additional evaluation 
due to pain is not warranted because it has already been 
contemplated by the currently assigned 10 percent evaluation.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  Disability evaluations in excess of 
that currently assigned for the service-connected right and 
left knee disabilities are denied based upon the totality of 
the evidence, without predominate focus on the recent 
evidence of record.  Such review is consistent with the 
Court's decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

